Citation Nr: 1141068	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for left eye vision injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from March 1969 to August 1972. 

This matter come to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington which denied service connection for a left vision injury. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he sustained an injury to his left eye in service which caused his current left eye disability, including vision difficulty.  In May 1970, in service, the Veteran was treated after being struck in the left supraorbital region by a piece of falling metal.  He sustained a left supraorbital laceration which was sutured.  The Veteran has reported persistent symptoms of a left eye disability and the Board finds his statements to be credible. 

There are credible persistent symptoms of a current left eye disability, evidence of an injury in service, and an indication that any such persistent symptoms may be associated with service.  However, the medical evidence of record is insufficient to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79.  Therefore a medical examination is necessary and remand is required.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The claim file must be reviewed in conjunction with the examination. 

The examiner is to provide a diagnosis of the Veteran's current left eye disability, if any.

The examiner is to opine as to whether the Veteran's left eye disability, if any, incurred in service or is related to any incident in service, to include the May 1970 incident. 

A complete rationale for all opinions expressed is required. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claim file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


